t c memo united_states tax_court robert schwartz and diane schwartz petitioners v commissioner of internal revenue respondent docket no filed date ira b stechel and robert j sickinger for petitioners rosemarie d camacho and peqgy gartenbaum for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number the issues for decision are whether the deductions taken by petitioner robert schwartz mr schwartz and petitioner diane schwartz mrs schwartz collectively petitioners related to flowthrough losses_incurred by diane racing international’s diane racing’s yacht activity were from an activity entered into for profit for and years in issue within the meaning of sec_183 and whether petitioners are liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in islip new york unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners also dispute the allowable portion of their itemized_deductions claimed for each of the years in issue as this issue 1s computational we leave it for the parties to compute in accordance with this decision during the years in issue mr schwartz practiced medicine in west islip and specialized in gynecological oncology during the years in issue mrs schwartz was an adjunct professor of special education at dowling college and an assistant professor at hofstra university petitioners have three adult children benjamin anna and sarah mr schwartz’s interest in sailing began in the late 1960s around this time he purchased his first boat a 24-foot columbian challenger cruiser in the 1970s mr schwartz then purchased a 34-foot tartan cruiser mr schwartz began racing sailboats in and purchased a 39-foot baltic racer-cruiser baltic in mr schwartz sold the baltic ata profit and then purchased a 48-foot baltic racer-cruiser baltic mr schwartz then sold the baltic at a profit and purchased a 50-foot soverel racing boat soverel around to learn more about the 50-foot class of boats petitioners kept the soverel for months to learn about it and to determine what expenses would be involved with this type of boat by chartering it the association petitioners also purchased the soverel in order to join the 50-foot association the association the purpose of the association was to allow owners of a similar class of boats to race at a variety of venues in the united_states and other q4e- countries the people involved with the association were also involved with the america’s cup race the america’s cup occurred every years whereas the association would have ongoing races the incorporation papers signed in stated that the association was formed as a social_club by however owners were allowed to display advertising material from sponsors and the association reported sponsorship income in its financial reports mr schwartz joined the association during this period when sponsorships were being sought mr schwartz viewed the association as an opportunity to potentially make a lot of money by the association obtained sponsorship of dollar_figure million for a trip to japan and already conducted meetings with volkswagen for other sponsorship petitioners’ understanding of the association was that any sponsorship money that came to the association would be handed down to the members equally mr schwartz respected the advice from the association’s members because that’s where all the best minds were in the foot sailing industry mr schwartz consulted with professional racers regarding the business implications of owning a 50-foot boat mr schwartz also consulted other professionals including stephen benjamin a sail manufacturer and sailing consultant regarding expenses that would be incurred eg sails for the - boat mr schwartz was advised by these sailing professionals that purchasing a 50-foot boat would be a good investment the diane and diane racing on date mr schwartz purchased a 50-foot nelson marek racing sailboat the diane from an unrelated third party for dollar_figure at the time of purchase the diane hada market_value of dollar_figure mr schwartz was able to purchase the diane for approximately half its value because repairs were needed to the hull mr schwartz thought he could make a profit from this venture because he bought the diane at a bargain price before purchasing the diane petitioners received oral financial projections from experts including the then president of the association wictor forss in order to purchase the diane and the necessary sails and equipment petitioners received a mortgage on the diane for dollar_figure diane racing’s attorney ira stechel advised petitioners that ownership of the diane should be maintained individually because the insurance_policy would not allow diane racing to have ownership and the mortgage contained an acceleration clause if ownership changed the diane was designed as a racing sailboat and did not include any personal amenities eg toilet kitchen or sleeping quarters at the time they purchased the diane petitioners also owned two other boats a 25-foot black fin anda -- - j-27 sailboat which were used solely for recreation and maintained near petitioners’ residence the diane because of its vast size was maintained in a professional yard in jamestown rhode island a 5-hour drive from petitioners’ residence the diane was also stored out of the water on dry dock after joining the association knowing of the sponsors and purchasing the diane in date petitioners incorporated diane racing mrs schwartz was the sole shareholder of diane racing diane racing was incorporated as an s_corporation petitioners had experience in business from their rental real_estate business schwartz realty in washington d c mrs schwartz did the paperwork for diane racing such as paying the bills maintaining an annual ledger and other financial records eg keeping the canceled checks of expenses paid maintaining correspondence sending out promotional mailings making boat arrangements eg transporting the boat and creating and maintaining a web site for diane racing petitioners spent an average of to hours per week on diane racing petitioners’ son benjamin was named president of diane racing having benjamin as president allowed diane racing to gualify for lower insurance rates because benjamin had a captain’s license and was capable of repairing the diane’s engine additionally through petitioners’ and benjamin’s - j- contacts in the industry petitioners were able to recruit a capable professional crew the bank records of diane racing were originally maintained in washington d c so benjamin could oversee the account while he was in washington d c petitioners paid some boat expenses through their personal checking accounts because some expenses needed to be paid immediately and there was a lag time for checks to clear from the bank account in washington d c once benjamin left washington d c the bank account was moved to new york during the years in issue the diane participated in four to nine events each season and each event could involve multiple races the diane received publicity because of its photos in sailing calendars in a patagonia catalog and in a commercial for an italian deodorant company the crew on the diane was professionally operated to participate ina race the diane required a crew of members petitioners’ children had participated as members of the crew however they would sail rarely because the children lived in different cities mrs schwartz has not stepped aboard the diane since because of an arthritic condition the activity petitioners expected the diane to make a profit through the following ways obtaining sponsorships that included --- - advertisements on the diane building franchises chartering the diane and reselling the diane sponsorships the 50-foot class of boats developed in the late 1980s in burope for the admiral’s cup race at that time yacht races for this class of boats were heavily sponsored by different banks and corporations thereafter the class began to develop in america with numerous sponsors in order to train for the america’s cup race further yachting events have become major sporting events with races being nationally televised petitioners therefore expected to find sponsors through the association which made a promotional videotape petitioners also mailed out hundreds of letters with followup phone calls to solicit other sponsors in because of mr schwartz’s profession petitioners expected to receive sponsorships from pharmaceutical companies franchising petitioners foresaw the formation of an ongoing franchise league for sailboat racing because of the 4-year gap between the america’s cup races petitioners envisioned that the league would have teams that represented countries petitioners planned to encourage international interest and therefore international sponsorship in the league by having the diane sail around the world twice promoting the league petitioners --- - were encouraged about forming a racing league because many of the owners in the association had experience in sports franchising and by there was media coverage of the 50-foot class of boats eg television programs and hundreds of magazine articles chartering activity the diane was well suited for racing or racing-related charters with its good design decent size simplicity of deck layout and sail plan good sails stable platform and reasonable price further petitioners foresaw that people would charter boats in order to test crews sails and other equipment and to compete in events chartering for a race is common in order to obtain charters during the years in issue petitioners placed advertisements in yachting magazines and the new york times created and maintained a web site used a broker and sent out promotional materials for publicity purposes petitioners placed the diane in the most visible regattas each year petitioners calculated that they would make a profit if they could find five or six steady charterers resale petitioners expected to make a profit from the diane because they had profited from the resales of their prior boats and thought that the replacement value of boats would keep increasing -- - petitioners were able to receive only one sponsorship from a japanese company through the association which soon after disbanded in petitioners expected to receive sponsorships from pharmaceutical companies because of mr schwartz’s profession however congressional investigations of these companies deterred any sponsorships at this point petitioners began to focus their efforts on chartering the diane during the years in issue mr schwartz had triple bypass heart surgery and was not aboard the diane as often as in prior years petitioners also experienced financial pressure during the years in issue because they supported their children’s graduate educations and were also subjected to malpractice lawsuits further petitioners had lost dollar_figure in savings because of activities by their pension_plan administrator who was indicted and went to jail because of his illegal activities with other pension plans during the years in issue petitioners tried to increase profitability and to cut the diane’s costs by dismissing its full-time paid captain hiring crew only when needed racing in local races to lower the diane’s transportation costs moving equipment containers to a free storage location leaving the mast in for the winter refinancing the diane and having the diane reappraised to lower insurance rates they also sold some of the sails that were not needed and placed more advertisements for chartering the diane at that time petitioners still felt that the diane could be chartered and a profit could be realized if they could secure a few charters annually unfortunately petitioners lost their two main charterers mark morita and david howell because mr morita went bankrupt and mr howell died change in international racing rules beginning around the years in issue the international racing rules changed in sailboat racing certain rules exist in order to determine a sailboat’s handicap for racing purposes the diane had been built under the international offshore rule ior the ior had been the international rule since the late 1960s and early 1970s and through the year petitioners purchased the diane the ior allowed yachts of different sizes to compete fairly the ior was replaced by the international measurement system ims and the performance handicap racing fleet phrf system by or in order to increase the marketability of the diane petitioners modified the diane so it could race under ims and phrf by removing the ior speed bumps changing the shape of the keel and moving the weight around before its modification the diane was one of the three fastest boats on the in mr morita chartered the diane and then filed for bankruptcy petitioners chartered the diane to david howell from to mr howell promised to charter the diane as long as he could but then he died the ior is still used in mexico however the last ior premier race occurred in course after modification the diane was capable of sailing under ior ims and phrf effect of luxury_tax on industry another problem for petitioners occurred when the sailboat racing industry slowed in the early 1990s because of the imposition of the luxury_tax under sec_4002 during this time approximately big_number people lost jobs in the marine industry as a result there were not as many races and fewer people were chartering boats tax returns in preparing their tax returns petitioners consulted leonard fruchter a partner at a c p a firm mr fruchter concluded that petitioners had a profit_motive after reviewing petitioners’ efforts to find sponsors and to advertise petitioners’ ownership of other boats that were specifically used for recreational purposes instead of the diane and petitioners’ maintenance of a journal for business_expenses for each of the years in issue on schedule e income or loss from partnerships_and_s_corporations petitioners claimed deductions for the flowthrough losses from diane racing changes could have been made to make the boat more attractive for chartering as an excursion boat 1ie adding amenities raising the deck altering the interior structure of the boat but they would have made the diane incompatible for racing - - on date respondent sent petitioners a notice_of_deficiency respondent determined that petitioners were not allowed deductions relating to losses from diane racing under sec_183 because diane racing was not an activity entered into for profit on date petitioners filed a petition with this court disputing respondent’s determination opinion sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the basic standard for determining whether an expense is deductible under sec_162 and sec_212 and thus not subject_to the limitations of sec_183 is that the taxpayer must show that the taxpayer engaged in or carried on the activity with an actual and honest objective of making a profit 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir see 70_tc_715 affd 615_f2d_578 2d cir -- whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs in determining whether such objective exists it may be sufficient that there is a small chance of making a large profit sec_1_183-2 income_tax regs greater weight is given to objective facts than to taxpayer’s mere statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs petitioners bear the burden_of_proof rule a sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer’s profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list i sec_7491 a the parties do not argue the applicability of sec -- - nonexclusive and the number of factors for or against the taxpayer 1s not necessarily determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others id cf dunn v commissioner supra as an initial matter we found petitioners’ testimonies regarding the yacht activity to be credible other witnesses corroborated their testimonies manner in which petitioners carry on the activity the fact that a taxpayer carries on the activity ina businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs a change_of operating methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit_motive id petitioners carried on the activity in a businesslike manner a separate banking account for diane racing was maintained during the years in issue mrs schwartz did the paperwork for diane racing including paying the bills maintaining the bank account and sending out correspondence at trial and attached to the stipulation of facts canceled checks relating to expenses paid for the diane during the years in issue -- - and an example of the ledger that mrs schwartz maintained were provided further during the years in issue petitioners attempted to improve the profitability of diane racing through various methods including hiring paid crew only when needed entering local races in order to lower the diane’s transportation costs refinancing the diane lowering the diane’s insurance rates changing to a free storage location for the diane’s equipment and modifying the diane in order to meet the new international racing rules additionally petitioners sent mass promotional mailings with followup phone calls advertised and created a web site for the diane in order to find sponsors and customers expertise of petitioners or their advisers a taxpayer’s expertise research and study of an activity as well as his consultation with experts may be indicative of a profit intent sec_1_183-2 income_tax regs mr schwartz’s expertise in boats and research of the 50-foot boat industry indicate a profit intent mr schwartz has been sailing since the 1960s prior to the diane mr schwartz owned at least five other boats of various sizes and capabilities the parties provided the sailing resumes of petitioners and benjamin and extensive list of readings regarding the sailboat industry in petitioners’ library we have no doubt that petitioners have expertise in the sailboat industry further petitioners joined the association specifically to learn about 50-foot sailboat industry from the professionals in the field mr schwartz also consulted with others in the business who could advise him regarding the expenses involved with 50-foot sailboats and how to reduce those expenses time and effort expended by petitioners the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit sec_1_183-2 income_tax regs petitioners testified that they spent an average of to hours per week on diane racing we find this time spent indicative of petitioners’ commitment to this endeavor success of petitioners in carrying on other activities we have recognized that a taxpayer’s success in other business activities may indicate a profit objective see hoyle v commissioner tcmemo_1994_592 sec_1_183-2 income_tax regs we conclude that petitioners’ success in other sailboat activities eg reselling the baltic and baltic at a profit chartering the soverel indicates a profit objective history of income or losses a record of substantial losses over several years may be indicative of the absence of a profit_motive 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs provides however that if losses are sustained because of unforeseen or fortuitous circumstances which are beyond the control of the taxpayer such losses would not be an indication that the activity is not engaged in for profit we conclude that the losses sustained were the result of unforeseen circumstances and are not an indication that the activity is not engaged in for profit those unforeseen circumstances include congressional investigations into the pharmaceutical industry which deterred sponsorships to petitioners by the industry the adverse effect of the luxury_tax on the sailboat industry in the 1990s and after petitioners purchased the diane the change in the international racing rules the diane was built under the ior the system that had been in place since the late 1960s and early 1970s petitioners could not have known that the rules would change years after their purchase of the diane although the diane was still a competitive boat it was less attractive to charterers because it was built under the old system additionally petitioners were unable to obtain sponsors because of the dissolution of the association petitioners lost their two main charterers when one went bankrupt and one died and petitioners were distracted by mr schwartz’s surgery malpractice suits and their loss of savings due to a bad pension administrator amount of occasional profits from the activity an opportunity to earn a substantial ultimate profit ina highly speculative venture is ordinarily sufficient to indicate that the activity 1s engaged in for profit even though losses or only occasional small profits are actually generated sec_1_183-2 income_tax regs we conclude that petitioners had an opportunity to ultimately profit from the activities associated with the diane even though losses were actually generated for example petitioners expected to make an overall profit with the resale of the diane because they purchased the diane for half its then market_value they attempted to lower expenses related to the diane and they had experience reselling their other sailboats at a profit the fact that losses were actually generated was caused by factors beyond petitioners’ control rather than petitioners’ lack of effort financial status of petitioners we conclude that petitioners’ financial status during the years in issue indicates that the activity was engaged in for - - profit during the years in issue petitioners were concerned about their financial status because mr schwartz took time from work for his surgery petitioners paid for their three children to attend graduate school and petitioners experienced a large loss in savings because of a bad pension administrator during these years petitioners felt that they could not be involved with an activity that would result in large losses rlements of personal pleasure or recreation the absence of personal pleasure or recreation relating to the activity in question may indicate the presence of a profit objective sec_1_183-2 income_tax regs the mere fact that a taxpayer derives personal pleasure from a particular activity does not per se demonstrate a lack of profit_motive we are convinced that the personal pleasure of owning and using the diane was secondary to petitioners’ use of the diane for profit because during the years in issue petitioners owned other boats that were used solely for personal pleasure or recreation and the diane had no personal amenities e g no toilet sleeping guarters etc further mrs schwartz had not stepped aboard the diane since because of an arthritic condition conclusion we hold that petitioners met their burden of proving that the diane’s activity was engaged in with an actual and honest --- - objective of making a profit therefore because deductions are allowable under sec_162 and sec_212 and thus not subject_to the limitations of sec_183 we render respondent’s alternative argument on this point as moot ’ further respondent based the accuracy-related_penalties upon respondent’s disallowance of petitioners’ deduction for flowthrough losses from diane racing’s yacht activity accordingly we render the issue moot in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners ’ respondent argued in the alternative that the deductions related to flowthrough losses claimed by petitioners from diane racing which included depreciation_deductions should be disallowed as personal expenses under sec_162
